989 A.2d 604 (2010)
295 Conn. 909
STATE of Connecticut
v.
Anthony L. FAVOCCIA, Jr.
SC 18559.
Supreme Court of Connecticut.
Decided February 25, 2010.
Adam E. Mattel, special deputy assistant state's attorney, in support of the petition.
Gary A, Mastronardi, Bridgeport, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 119 Conn.App. 1, 986 A.2d 1081 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court abused its discretion by admitting four statements of an expert into evidence and, if so, did the Appellate Court properly determine that the error in admitting those statements was harmful?"